Exhibit 10.2



SECURITIES PURCHASE AGREEMENT



     THIS SECURITIES PURCHASE AGREEMENT, dated as of February 19, 2008 (this
“Agreement”), is by and between INTEGRATED BIOPHARMA, INC., a Delaware
corporation (the “Company”), and [CDS Entity] (“Investor”).
 

A.     The Company wishes to sell to Investor, and Investor wishes to purchase
from the Company, upon the terms and subject to the conditions set forth in this
Agreement, (i) an 9.5% Convertible Senior Secured Note having a principal amount
of $4,500,000 in the form attached hereto as Exhibit A (the “Note”), and (ii)
3,000 shares of the Company’s Series C Convertible Preferred Stock, having a
stated value of $1,000 per share (the “Series C Preferred Stock”), which series
shall be designated pursuant to the Certificate of Designation in the form
attached hereto as Exhibit B (the “Certificate of Designation”).



B.     The Series C Preferred Stock shall (i) be convertible into shares of
Common Stock, (ii) accrue dividends at a rate of 10% per annum, payable in
additional shares of Series C Preferred Stock, and (iii) mature on February 1,
2013 and be redeemed in shares of Common Stock. The Note, the shares of Common
Stock and Series C Preferred Stock to be purchased by Investor hereunder, and
the additional shares of Common Stock and Series C Preferred Stock issuable
hereunder or under the Certificate of Designation, are collectively referred to
herein as the “Securities”.



C.     The Company has agreed to effect the registration of the shares of Common
Stock issuable upon the conversion or maturity date of the Series C Preferred
Stock and the Note for resale by the holders thereof under the Securities Act of
1933 (as amended, and the rules and regulations promulgated thereunder, the
“Securities Act”), pursuant to a Registration Rights Agreement in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”).



D.     The sale of the Securities by the Company to Investor, and any issuance
of the additional Securities, will be effected in reliance upon the exemption
from securities registration afforded by the provisions of Regulation D
(“Regulation D”), as promulgated by the Securities and Exchange Commission (the
“Commission”) under the Securities Act.



E.     The Company’s obligations hereunder and under the Note and the other
transaction documents contemplated hereby will be guaranteed by each of the
Company’s subsidiaries pursuant to a Guarantee in the form attached hereto as
Exhibit D (the “Guarantee”) and secured by the assets of the Company and the
Company’s subsidiaries pursuant to a Security Agreement in the form attached
hereto as Exhibit E (the “Security Agreement”).



     In consideration of the mutual promises made herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Investor hereby agree as follows:



1.     TERMINOLOGY AND USAGE.
 

1.1      Definitions. When used herein, the terms below shall have the
respective meanings indicated:
     

“ Affiliate” means, as to any Person (the “subject Person”), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, “ control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

“ Allocation Amount” has the meaning specified in Section 5.5 of this Agreement.

“Biotech Spin-Off” has the meaning specified in Section 5.12 of this Agreement.

“Biotech Subsidiary” means InB:Biotechnologies, Inc., a New Jersey corporation.

“Board of Directors” means the Company’s board of directors.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Principal Market is closed or on which banks in the City of New York are
required or authorized by law to be closed.

“Cap Amount” means 19.99% of the aggregate number of shares of Common Stock
outstanding immediately prior to the Closing (subject to adjustment upon a stock
split, stock dividend, recapitalization, reorganization, reclassification or
other event that subdivides all of the outstanding shares of Common Stock).

“Certificate of Designation” has the meaning specified in the recitals of this
Agreement.

“Closing” and “Closing Date” have the respective meanings specified in Section
2.1 of this Agreement.

“Commission” has the meaning specified in the recitals to this Agreement.

“Common Stock” has the meaning specified in the recitals to this Agreement.

“Company Subsidiary” means a Subsidiary of the Company.

“Debt” means, as to any Person at any time: (a) all indebtedness, liabilities
and obligations of such Person for borrowed money; (b) all indebtedness,
liabilities and obligations of such Person to pay the deferred purchase price of
Property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than 90 days; (c)
all capital lease obligations of such Person; (d) all Debt of others guaranteed
by such Person; (e) all indebtedness, liabilities and obligations secured by a
Lien (other than a Permitted Lien) existing on Property owned by such Person,
whether or not the indebtedness, liabilities or obligations secured thereby have
been assumed by such Person or are non-recourse to such Person; (f) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments; and (g) all liabilities and obligations of such Person to
redeem or retire shares of capital stock of such Person.

“Disclosure Documents” means all SEC Documents filed with the Commission at
least three (3) Business Days prior to the Execution Date and the unaudited
Financial Statements (including the notes thereon) as of and for the period
ending December 31, 2007 delivered to Imperium pursuant to this Agreement.



“Effective Date” has the meaning specified in the Registration Rights Agreement.

“Embargoed Person” has the meaning specified in Section 4.29 of this Agreement.
“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Execution Date” means the date of this Agreement.
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board and (iii) interpretations of the Commission
and the staff of the Commission. Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.

“Guarantee” has the meaning specified in the recitals of this Agreement.

“Holder” shall initially mean Imperium, provided that any Person that
subsequently holds any Securities shall also be deemed a Holder.

“Holder Party” has the meaning specified in Section 5.10 of this Agreement.

“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.



“Issuance Event” has the meaning specified in Section 5.7 of this Agreement.

“Key Employee” has the meaning specified in Section 4.16 of this Agreement.

“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).

“Material Adverse Effect” means an effect that is material and adverse to (i)
the consolidated business, properties, assets, operations, results of
operations, financial condition, credit worthiness or prospects of the Company
and the Company Subsidiaries taken as a whole, (ii) the ability of the Company
or any material Company Subsidiary to perform its obligations under this
Agreement or the other Transaction Documents or (iii) the rights and benefits to
which a Holder is entitled under this Agreement, the Note, the Certificate of
Designation and the other Transaction Documents.

“Material Contracts” means, as to the Company and the Company Subsidiaries, any
agreement required pursuant to Item 601 of Regulation S-B or Item 601 of
Regulation S-K, as applicable, promulgated under the Securities Act to be filed
as an exhibit to any report, schedule, registration statement or definitive
proxy statement filed or required to be filed by the Company with the Commission
under the Exchange Act or any rule or regulation promulgated thereunder, and any
and all amendments, modifications, supplements, renewals or restatements
thereof.



“Note” has the meaning specified in the recitals of this Agreement.

“Pension Plan” means an employee benefit plan (as defined in ERISA) maintained
by the Company for employees of the Company or any of its Affiliates.

“Permitted Debt” means the following: (a) Debt disclosed on Schedule 1.1(i)
hereto; and (b) Debt consisting of capitalized lease obligations and purchase
money indebtedness incurred in connection with acquisition of capital assets and
obligations under sale-leaseback or similar arrangements provided in each case
that such obligations are not secured by Liens on any assets of the Company or
the Company Subsidiaries other than the assets so leased.

“Permitted Liens” means each of the following:

(a) Liens disclosed on Schedule 1.1(ii) hereto;

(b) encumbrances consisting of easements, rights-of-way, zoning restrictions or
other restrictions on the use of real Property or imperfections to title that do
not (individually or in the aggregate) materially impair the ability of the
Company or any Company Subsidiary to use such Property in its businesses, and
none of which is violated in any material respect by existing or proposed
structures or land use;

(c) Liens for taxes, assessments or other governmental charges (including
without limitation in connection with workers’ compensation and unemployment
insurance) that are not delinquent or which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject to such Liens, and for which adequate
reserves (as determined in accordance with GAAP) have been established; and

(d) Liens of mechanics, materialmen, warehousemen, carriers, landlords or other
similar statutory Liens securing obligations that are not yet due and are
incurred in the ordinary course of business or which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, for
which adequate reserves (as determined in accordance with GAAP) have been
established.

“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

“Principal Market” means the principal exchange, market or quotation system on
which the Common Stock is listed, traded or quoted.

“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).

“Pro Rata Share” means, with respect to a Holder, the ratio determined by
dividing (i) the principal amount of the Registrable Securities purchased
hereunder by such Holder at the Closing by (ii) the aggregate principal amount
of all Registrable Securities purchased hereunder by all of the Holders at the
Closing.

“Purchase Price” has the meaning specified in Section 2.1.
“Registrable Securities” has the meaning specified in the Registration Rights
Agreement.

“Registration Rights Agreement” has the meaning specified in the recitals to
this Agreement.

“Registration Statement” has the meaning specified in the Registration Rights
Agreement.

“Regulation D” has the meaning specified in the recitals to this Agreement.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, Property or obligations), direct or indirect, on account of (or the
setting apart of money for a sinking or other analogous fund for the benefit of)
any shares of any class of capital stock of the Company or the Company
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to all of the holders of that class; (b) any
redemption, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
capital stock of the Company or any of its Affiliates now or hereafter
outstanding, except the Securities; (c) any prepayment of principal of, premium,
if any, or interest on, or any redemption, conversion, exchange, purchase,
retirement, sinking fund or defeasance of, any Debt (whether upon acceleration
of such Debt or otherwise); (d) any loan, advance or payment to any officer,
director or stockholder of the Company or any of its Affiliates, exclusive of
reasonable compensation and reimbursements paid to officers or directors in the
ordinary course of business; and (e) any repayment of the CDS Debt prior to the
Termination Date.



“Rule 144” means Rule 144 under the Securities Act or any successor provision.

“SEC Documents” means all reports, schedules, registration statements and
definitive proxy statements filed by the Company with the Commission.

“Securities” has the meaning specified in the recitals of this Agreement.

“Securities Act” has the meaning specified in the recitals of this Agreement.

“Security Agreement” has the meaning specified in the recitals of this
Agreement.

“Series C Preferred Stock” has the meaning specified in the recitals of this
Agreement.

“Stockholder Cap Approval” means the affirmative vote by the holders of a
majority of the votes cast (including a majority of the votes cast by each class
entitled to vote as a separate class) at a meeting of the Company’s
stockholders, or approval by written consent in accordance with applicable law,
approving the issuance of Common Stock in excess of the Cap Amount.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.

“Termination Date” means the first date on which the Note has been repaid in
full.

“Trading Day” means any day on which shares of Common Stock are purchased and
sold on the Principal Market.

“Transaction Documents” means (i) this Agreement, (ii) the Securities, (iii) the
Certificate of Designation, (iv) the Registration Rights Agreement, (v) the
Guarantee, (vi) the Security Agreement, and (vii) all other agreements,
documents and other instruments executed and delivered by or on behalf of the
Company, any Company Subsidiary or any of their respective officers on or after
the Closing in connection with this Agreement.

“Transfer Agent” has the meaning specified in Section 3.5 of this Agreement.

     

1.2     Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein” and “hereunder” and words of similar
import contained in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.



2.     PURCHASE AND SALE OF THE NOTE AND THE SHARES.



2.1     Purchase Price; Closing. Upon the terms and subject to the satisfaction
or waiver of the conditions set forth in Sections 2.2 and 2.3, the Company
agrees to sell and Investor agrees to purchase the Note and 3,000 shares of
Series C Preferred Stock for an aggregate purchase price of $7,500,000 (the
“Purchase Price”). The closing of such purchase and sale is hereinafter referred
to as the “Closing”, and the date on which the Closing occurs is hereinafter
referred to as the “Closing Date”. The Closing will be deemed to occur at the
offices of Mazzeo Song & Bradham LLP, 708 Third Avenue, 19th Floor, New York,
New York 10017, when each of the conditions to the Closing described in Sections
2.2 and 2.3 has been satisfied or waived as specified therein.
 

2.2     Conditions to Investor’s Obligations at the Closing. Investor’s
obligations to effect the Closing, including, without limitation, its obligation
to purchase the Securities at the Closing, are conditioned upon the fulfillment
(or waiver by Investor in its sole and absolute discretion) of each of the
following events as of the Closing Date, and the Company shall use commercially
reasonable efforts to cause each of such conditions to be satisfied:



2.2.1 the representations and warranties of the Company set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all material
respects as of that particular date);



2.2.2 the Company shall have complied with or performed in all material respects
all of the agreements, obligations and conditions set forth in this Agreement
and in the other Transaction Documents that are required to be complied with or
performed by the Company on or before the Closing;



2.2.3 the Company shall have delivered to Investor a certificate, signed by the
Secretary of the Company and each Company Subsidiary, certifying true, complete
and accurate copies of (i) the constituent organizational documents of each such
entity, each as amended through the Closing Date, and (ii) the resolutions
passed by the board of directors or similar governing body of each such entity
authorizing the execution, delivery and performance of the Transaction Documents
to which such entity is a party;



2.2.4     [Intentionally Omitted]





2.2.5 the Company shall have delivered to Investor copies of (i) the executed
Note, (ii) the executed stock certificates representing the purchased shares of
Common Stock and Series C Preferred Stock, (iii) the executed signature pages of
the Company and Company Subsidiaries to each of the other Transaction Documents
to which they are a party, and (iv) the certificates representing all of the
stock, notes and other securities required to be pledged by the Company and the
Company Subsidiaries under the Security Agreement;



2.2.6 the Company’s counsel shall have confirmed that it has in its possession
the originals of each of the documents specified in Section 2.2.5, and such
counsel shall have confirmed that all such originals will be delivered to
Investor or its counsel no later than the Business Day immediately following the
Closing Date;



2.2.7 the Certificate of Designation shall have been accepted for filing by the
Secretary of State of the State of Delaware and shall be in full force and
effect;



2.2.8 the Company shall have delivered to Investor a legal opinion of its
outside counsel covering the matters set forth on Exhibit F hereto and such
opinion shall be in form and substance reasonably satisfactory to Investor;



2.2.9 the Company shall have delivered to Investor a payoff letter from
Amalgamated Bank stating (i) the aggregate amount owed by the Company and the
Company Subsidiaries to Amalgamated Bank as of the date of such letter, (ii) the
per diem interest amount accruing on and after the date of such letter, (iii)
the wiring instructions for payment, (iv) that all liens held by Amalgamated
Bank on the assets of the Company and the Company Subsidiaries will terminate
upon the payment of such payoff amount, and (v) upon the payment of such payoff
amount, the Company and Investor shall be authorized to file UCC-3 terminations
terminating the UCC financing statements filed by Amalgamated Bank against the
Company and Company Subsidiaries;

          

2.2.10 the Company shall have contemporaneously with the Closing consummated its
contemplated financing with Imperium Master Fund, Ltd. (“Imperium”) consisting
of (i) $7,000,000 of debt, which will be senior to the Note, and (ii) 3,000
shares of Series C Preferred Stock, and Imperium and Investor shall have entered
into an intercreditor and voting agreement pursuant to which Investor will have
subordinated its liens on the assets of the Company and Company Subsidiaries to
the liens held by Imperium and agreed to vote its shares of Series C Preferred
Stock consistent with Imperium;



2.2.11 the Company shall have delivered to Investor the Company’s unaudited
financial statements for the quarter ending December 31, 2007, and such
financial statements shall not be, in Investor’s reasonable judgment, materially
different from the projections for such quarter previously provided by the
Company to Investor;



2.2.12 Investor shall have satisfactorily completed its due diligence of the
Company;



2.2.13 there shall have occurred no material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recent financial statements contained in the Disclosure Documents; and



2.2.14 there shall be no injunction, restraining order or decree of any nature
of any court or Governmental Authority of competent jurisdiction that is in
effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents.



2.3     Conditions to Company’s Obligations at the Closing. The Company’s
obligations to effect the Closing with Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:
 

2.3.1 the representations and warranties of Investor set forth in this Agreement
and in the other Transaction Documents to which it is a party shall be true and
correct in all material respects as of such date as if made on such date (except
that to the extent that any such representation or warranty relates to a
particular date, such representation or warranty shall be true and correct in
all material respects as of that date);



2.3.2 Investor shall have complied with or performed all of the agreements,
obligations and conditions set forth in this Agreement that are required to be
complied with or performed by Investor on or before the Closing;



2.3.3 there shall be no injunction, restraining order or decree of any nature of
any court or Governmental Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby and by the other Transaction Documents;



2.3.4 Investor shall have executed each Transaction Document to which it is a
party and shall have delivered the same to the Company; and

2.3.5     Investor shall have wire transferred to the Company’s account, in
immediately available funds, an amount equal to $7,500,000.

3.     REPRESENTATIONS AND WARRANTIES OF INVESTOR.
 

     Investor hereby represents and warrants to the Company and agrees with the
Company that, as of the Execution Date:



3.1     Authorization; Enforceability. Investor is duly and validly organized,
validly existing and in good standing under the laws of the Cayman Islands with
the requisite corporate power and authority to purchase the Securities to be
purchased by it hereunder and to execute and deliver this Agreement and the
other Transaction Documents to which it is a party. This Agreement constitutes,
and upon execution and delivery thereof, each other Transaction Document to
which Investor is a party will constitute, Investor’s valid and legally binding
obligation, enforceable in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity.
 
3.2     Accredited Investor. Investor (i) is an “accredited investor” as that
term is defined in Rule 501 of Regulation D, (ii) was not formed or organized
for the specific purpose of making an investment in the Company, and (iii) is
acquiring the Securities solely for its own account and not with a present view
to the public resale or distribution of all or any part thereof, except pursuant
to sales that are registered under, or exempt from the registration requirements
of, the Securities Act and/or sales registered under the Securities Act;
provided, however, that in making such representation, Investor does not agree
to hold the Securities for any minimum or specific term and reserves the right
to sell, transfer or otherwise dispose of the Securities at any time in
accordance with the provisions of this Agreement and with federal and state
securities laws applicable to such sale, transfer or disposition. Investor can
bear the economic risk of a total loss of its investment in the Securities and
has such knowledge and experience in business and financial matters so as to
enable it to understand the risks of and form an investment decision with
respect to its investment in the Securities.
 

3.3     Information. The Company has, prior to the Execution Date, provided
Investor with information regarding the business, operations and financial
condition of the Company and has, prior to the Execution Date, granted to
Investor the opportunity to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the Company in order for Investor to make an informed decision with
respect to its investment in the Securities. Neither such information nor any
other investigation conducted by Investor or any of its representatives shall
modify, amend or otherwise affect Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.



3.4     Limitations on Disposition. Investor acknowledges that, except as
provided in the Registration Rights Agreement, the Securities have not been and
are not being registered under the Securities Act and may not be transferred or
resold without registration under the Securities Act or unless pursuant to an
exemption therefrom.

3.5     Legend. Investor understands that the certificates representing the
Common Stock and Series C Preferred Stock may bear at issuance a restrictive
legend in substantially the following form:
 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, and may not be offered for sale or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with respect thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale. These securities [and the securities
issuable hereunder] (i) may be pledged or hypothecated in connection with a bona
fide margin account or other financing secured by such securities or (ii) may be
transferred or assigned to an affiliate of the holder hereof without the
necessity of an opinion of counsel or the consent of the issuer hereof.”



Notwithstanding the foregoing, it is agreed that, as long as (A) the resale or
transfer (including, without limitation, a pledge) of any of the Securities is
registered pursuant to an effective registration statement, (B) such Securities
have been sold pursuant to Rule 144, subject to receipt by the Company of
customary documentation reasonably acceptable to the Company in connection
therewith, or (C) such Securities are eligible for resale under Rule 144(k) or
any successor provision, such Securities shall be issued without any legend or
other restrictive language and, with respect to Securities upon which such
legend is stamped, the Company shall issue new certificates without such legend
to the holder upon request. The Company shall execute and deliver written
instructions to the transfer agent for its Common Stock (the “Transfer Agent”)
as may be necessary to satisfy any request by a Holder for removal of such
legends no later than the close of business on the third (3rd) Business Day
following the receipt of the request from a Holder to the extent such legends
may be removed in accordance with this Section 3.5.
 

3.6     Reliance on Exemptions. Investor understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations and
warranties of Investor set forth in this Section 3 in order to determine the
availability of such exemptions and the eligibility of Investor to acquire the
Securities. Investor acknowledges that it did not purchase the Securities based
upon any advertisement in any publication of general circulation. Investor is
relying on the representations, acknowledgements and agreements made by the
Company in Section 4 and elsewhere in this Agreement in making investing,
trading and/or other decisions concerning the Company’s securities.

3.7     Non-Affiliate Status; Common Stock Ownership. Investor is not an
Affiliate of the Company and is not acting in association or concert with any
other Person in regard to its purchase of the Securities or otherwise in respect
of the Company. Investor’s investment in the Securities is not for the purpose
of acquiring, directly or indirectly, control of, and it has no intent to
acquire or exercise control of, the Company or to influence the decisions or
policies of the Board of Directors.
 

3.8      Fees. Investor has not agreed to pay any compensation or other fee,
cost or related expenditure to any underwriter, broker, agent or other
representative in connection with the transactions contemplated hereby.

3.9 No Conflicts. The execution and performance of this Agreement and the other
Transaction Documents to which Investor is a party do not conflict in any
material respect with any agreement to which Investor is a party or is bound,
any court order or judgment applicable to Investor, or the constituent documents
of Investor.

3.10     No Governmental Review. Investor understands that no U.S. federal or
state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon the
accuracy of any information provided to Investor or made any findings or
determinations as to the merits of the offering of the Securities.

     

4.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
represents and warrants to each Holder and agrees with such Holder that, as of
the Execution Date:
 

4.1     Organization, Good Standing and Qualification. Each of the Company and
Company Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization and has
all requisite power and authority to carry on its business as now conducted.
Each of the Company and Company Subsidiaries is duly qualified to transact
business and is in good standing in each jurisdiction in which it conducts
business except where the failure so to qualify has not had or would not
reasonably be expected to have a Material Adverse Effect.



4.2     Authorization; Consents. The Company has the requisite corporate power
and authority to enter into and perform its obligations under the Transaction
Documents, including, without limitation, the issuance and sale of the
Securities to Investor in accordance with the terms hereof and thereof. All
corporate action on the part of the Company necessary for the authorization,
execution and delivery of, and the performance by the Company of its obligations
under, the Transaction Documents to which the Company is a party has been taken,
and no further consent or authorization of any Person (including, without
limitation, any of the Company’s directors or shareholders or any Governmental
Authority (other than such approval as may be required under the Securities Act
and applicable state laws in respect of the Registration Rights Agreement) is
required under any organizational document, Material Contract, Governmental
Requirement or otherwise. The Board of Directors has determined that the sale
and issuance of the Securities, and the consummation of the transactions
contemplated hereby and by the other Transaction Documents, are in the best
interests of the Company.
 
4.3      Enforcement. This Agreement has been and, at or prior to the Closing,
each other Transaction Document required to be delivered by the Company at the
Closing will be, duly executed and delivered by the Company. This Agreement
constitutes and, upon the execution and delivery thereof by the Company, each
other Transaction Documents will constitute, the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
their respective terms, subject to (i) applicable bankruptcy, insolvency,
fraudulent transfer, moratorium, reorganization or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity.
 
4.4     Disclosure Documents; Agreements; Financial Statements; Other
Information. The Company is subject to the reporting requirements of the
Exchange Act and, except as described on Schedule 4.4, the Company has filed
with the Commission all SEC Documents that the Company was required to file with
the Commission on or after December 31, 2006. The Company is not aware of any
event occurring or expected to occur on or prior to the Closing Date (other than
the transactions effected hereby) that would require the filing of, or with
respect to which the Company intends to file, a Form 8-K after the Closing. Each
SEC Document filed on or after December 31, 2006, as of the date of the filing
thereof with the Commission (or if amended or superseded by a filing prior to
the Execution Date, then on the date of such amending or superseding filing),
complied in all material respects with the requirements of the Securities Act or
Exchange Act, as applicable, and, as of the date of such filing (or if amended
or superseded by a filing prior to the Execution Date, then on the date of such
filing), such SEC Document (including all exhibits and schedules thereto and
documents incorporated by reference therein) did not contain an untrue statement
of material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. All documents required to be filed as
exhibits to the SEC Documents filed on or after December 31, 2006 have been
filed as required. Except as set forth in the Disclosure Documents, the Company
has no liabilities, contingent or otherwise, other than liabilities incurred in
the ordinary course of business which, individually or in the aggregate, are not
material to the consolidated business or financial condition of the Company and
the Company Subsidiaries. As of their respective dates, the financial statements
of the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission with respect thereto. Such financial statements
have been prepared in accordance with GAAP consistently applied at the times and
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end adjustments). The Company will prepare
the financial statements to be included in any reports, schedules, registration
statements and definitive proxy statements that the Company is required to file
or files with the Commission after the date hereof in accordance with GAAP
(except in the case of unaudited interim statements, to the extent they may
exclude footnotes or may be condensed or summary statements).
     
4.5     Capitalization; Subsidiaries; Outstanding Debt.
 

(a)     The capitalization of the Company, including its authorized capital
stock, the number of shares issued and outstanding, the number of shares
issuable and reserved for issuance pursuant to the Company’s stock option plans
and agreements, the number of shares issuable and reserved for issuance pursuant
to securities (other than the Securities) payable in, exercisable for, or
convertible into or exchangeable for any shares of Common Stock is set forth on
Schedule 4.5(a). All outstanding shares of capital stock of the Company have
been, or upon issuance will be, validly issued, fully paid and non-assessable.



(b)     All of the Company Subsidiaries are disclosed on Schedule 4.5(b). Each
of the Company Subsidiaries that is indicated as being “active” on Schedule
4.5(b) operates the business set forth opposite its name on Schedule 4.5(b).
None of the Company Subsidiaries that is indicated as being “inactive” on
Schedule 4.5(b) has any assets or operations of any kind. Except as disclosed on
Schedule 4.5(b), the Company or a wholly-owned Company Subsidiary owns all of
the capital stock of each Company Subsidiary, which capital stock is validly
issued, fully paid and non-assessable, and no shares of the capital stock of the
Company or any Company Subsidiary are subject to preemptive rights or any other
similar rights of the shareholders of the Company or any such Company Subsidiary
or any Liens created by or through the Company or any such Company Subsidiary.



(c)     Except as disclosed on Schedule 4.5(c) or as contemplated herein, there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any Company Subsidiary, or arrangements by which the Company
or any Company Subsidiary is or may become bound to issue additional shares of
capital stock of the Company or any Company Subsidiary (whether pursuant to
anti-dilution, “reset” or other similar provisions).

(d)     Schedule 4.5(d) identifies each individual item of Debt of the Company
and/or any Company Subsidiary currently outstanding in excess of $25,000 as of
the date hereof.



4.6     Due Authorization; Valid Issuance. The Securities are duly authorized
and, when issued, sold and delivered in accordance with the terms of this
Agreement, will be duly and validly issued, free and clear of any Liens imposed
by or through the Company. Assuming the accuracy of Investor’s representations
contained herein, the issuance and sale of the Securities under this Agreement
will be effected in compliance with all applicable federal and state securities
laws.
     
4.7     Form S-3. The Company is eligible to register the Registrable Securities
for resale in a secondary offering by each Holder on a registration statement on
Form S-3 under the Securities Act. To the Company’s knowledge, as of the date
hereof and as of the Closing Date, there exist no facts or circumstances
(including, without limitation, any required approvals or waivers of any
circumstances that may delay or prevent the obtaining of accountant’s consents)
that could reasonably be expected to prohibit or delay the preparation, filing
or effectiveness of such registration statement on Form S-3.



4.8     No Conflict. Neither the Company nor any Company Subsidiary is in
violation of any provisions of its certificate or articles of incorporation,
bylaws or any other organizational document. Neither the Company nor any Company
Subsidiary is in violation of or in default (and no event has occurred which,
with notice or lapse of time or both, would constitute a default) under any
provision of any instrument or contract to which it is a party or by which it or
any of its Property is bound, or in violation of any provision of any
Governmental Requirement applicable to the Company or any Company Subsidiary,
except for any violation or default that has not had or would not reasonably be
expected to have a Material Adverse Effect. The (i) execution, delivery and
performance of this Agreement and the other Transaction Documents and (ii)
consummation of the transactions contemplated hereby and thereby will not result
in any violation of any provisions of the Company’s certificate of
incorporation, bylaws or any other organizational document or in a default under
any provision of any material instrument or contract to which the Company or any
Company Subsidiary is a party or by which it or any of its Property is bound, or
in violation of any provision of any Governmental Requirement applicable to the
Company or be in conflict with or constitute, with or without the passage of
time and giving of notice, a default under any such instrument or contract or
the triggering of any preemptive or anti-dilution rights (including, without
limitation, pursuant to any “reset” or similar provisions) or rights of first
refusal or first offer, or any other rights that would allow or permit the
holders of the Company’s securities or any other Person to purchase shares of
Common Stock or other securities of the Company or any Company Subsidiary
(whether pursuant to a shareholder rights plan provision or otherwise).
 
4.9     Financial Condition; Taxes; Litigation.
 

4.9.1     The financial condition of each of the Company and Company
Subsidiaries is, in all material respects, as described in the Disclosure
Documents, except for changes in the ordinary course of business and normal
year-end adjustments that are not, in the aggregate, materially adverse to the
consolidated business or financial condition of the Company and the Company
Subsidiaries. There has been no (i) material adverse change to the business,
operations, properties, financial condition, prospects or results of operations
of the Company and any Company Subsidiary since the date of the Company’s most
recent financial statements contained in the Disclosure Documents or (ii) change
by the Company in its accounting principles, policies and methods except as
required by changes in GAAP.

4.9.2     Each of the Company and Company Subsidiaries has prepared in good
faith and duly and timely filed all tax returns required to be filed by it and
such returns are complete and accurate in all material respects and each of the
Company and Company Subsidiaries has paid all taxes required to have been paid
by it, except for taxes which it reasonably disputes in good faith or the
failure of which to pay has not had or would not reasonably be expected to have
a Material Adverse Effect. Neither the Company nor any Company Subsidiary has
any liability with respect to taxes that accrued on or before the date of the
most recent balance sheet of the Company included in the Disclosure Documents in
excess of the amounts accrued with respect thereto that are reflected on such
balance sheet.
 
4.9.3     Except for sales tax audits undertaken by state taxing authorities in
the ordinary course of business, neither the Company nor any Company Subsidiary
is the subject of any pending or, to the Company’s knowledge, threatened
inquiry, investigation or administrative or legal proceeding by any Governmental
Authority.
 
4.9.4 There is no material claim, litigation or administrative proceeding
pending, or, to the Company’s knowledge, threatened or contemplated, against the
Company or any Company Subsidiary, or against any officer, director or employee
of the Company or any such Company Subsidiary in connection with such Person’s
employment therewith. Neither the Company nor any Company Subsidiary is a party
to or subject to the provisions of, any order, writ, injunction, judgment or
decree of any court or Governmental Authority which has had or would reasonably
be expected to have a Material Adverse Effect.
 
4.10      Manipulation of Price. The Company has not, and to its knowledge no
one acting on its behalf has, taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities.



4.11     Intellectual Property.



(a)     Each of the Company and Company Subsidiaries owns, free and clear of
claims or rights of any other Person, with full right to use, sell, license,
sublicense, dispose of, and bring actions for infringement of, or, to the
knowledge of the Company, has acquired licenses or other rights to use, all
Intellectual Property necessary for the conduct of its business as presently
conducted (other than with respect to software which is generally commercially
available and not used or incorporated into the Company’s or such Company
Subsidiary’s products and open source software which may be subject to one or
more “general public” licenses). All works that are used or incorporated into
the Company’s or any Company Subsidiary’s services, products or services or
products actively under development and which is proprietary to the Company or
such Company Subsidiary was developed by or for the Company or a Company
Subsidiary by the current or former employees, consultants or independent
contractors of the Company or a Company Subsidiary or purchased or licensed by
the Company or a Company Subsidiary.



(b)     The business of each of the Company and Company Subsidiaries as
presently conducted and the production, marketing, licensing, use and servicing
of any products or services of each of the Company and Company Subsidiaries do
not, to the knowledge of the Company, infringe or conflict with any patent,
trademark, copyright, or trade secret rights of any third parties or any other
Intellectual Property of any third parties in any material respect. Neither the
Company nor any Company Subsidiary has received written notice from any third
party asserting that any Intellectual Property owned or licensed by the Company
or a Company Subsidiary, or which the Company or any Company Subsidiary
otherwise has the right to use, is invalid or unenforceable by the Company or
such Company Subsidiary and, to the Company’s knowledge, there is no valid basis
for any such claim (whether or not pending or threatened).



(c)     No claim is pending or, to the Company’s knowledge, threatened against
the Company or any Company Subsidiary nor has the Company or any Company
Subsidiary received any written notice or other written claim from any Person
asserting that the Company’s or any Company Subsidiary’s present or contemplated
activities infringe or may infringe in any material respect any Intellectual
Property of such Person, and the Company is not aware of any infringement by any
other Person of any material rights of the Company or any Company under any
Intellectual Property Rights.



(d)     All licenses or other agreements under which the Company or any Company
Subsidiary is granted Intellectual Property (excluding licenses to use software
utilized in the Company’s or such Company Subsidiary’s internal operations and
which is generally commercially available) are in full force and effect and, to
the Company’s knowledge, there is no material default by any party thereto. The
Company has no reason to believe that the licensors under such licenses and
other agreements do not have and did not have all requisite power and authority
to grant the rights to the Intellectual Property purported to be granted
thereby.



(e)     All licenses or other agreements under which the Company or any Company
Subsidiary has granted rights to Intellectual Property to others (including all
end-user agreements) are in full force and effect, there has been no material
default by the Company or any Company Subsidiary thereunder and, to the
Company’s knowledge, there is no material default of any provision thereof
relating to Intellectual Property by any other party thereto.



(f)     Each of the Company and Company Subsidiaries has taken all steps
required in accordance with commercially reasonable business practice to
establish and preserve their ownership in their owned Intellectual Property and
to keep confidential all material technical information developed by or
belonging to the Company or such Company which has not been patented or
copyrighted. To the Company’s knowledge, neither the Company nor any Company
Subsidiary is making any unlawful use of any Intellectual Property of any other
Person, including, without limitation, any former employer of any past or
present employees of the Company or any Company Subsidiary. To the Company’s
knowledge, neither the Company, any Company Subsidiary nor any of their
respective employees has any agreements or arrangements with former employers of
such employees relating to any Intellectual Property of such employers, which
materially interfere or conflict with the performance of such employee’s duties
for the Company or any Company Subsidiary or result in any former employers of
such employees having any rights in, or claims on, the Company’s or any Company
Subsidiary’s Intellectual Property. Each current employee of each of the Company
and Company Subsidiaries who has access to material Intellectual Property has
executed agreements regarding confidentiality, proprietary information and
assignment of inventions and copyrights to the Company or such Company
Subsidiary, as the case may be, each independent contractor or consultant of
each of the Company and Company Subsidiaries has executed agreements regarding
confidentiality and proprietary information, and neither the Company nor any
Company Subsidiary has received written notice that any employee, consultant or
independent contractor is in violation of any agreement or in breach of any
agreement or arrangement with former or present employers relating to
proprietary information or assignment of inventions. Without limiting the
foregoing: (i) each of the Company and Company Subsidiaries has taken reasonable
security measures to guard against unauthorized disclosure or use of any of its
Intellectual Property that is confidential or proprietary; and (ii) except as to
certain former employees of AgroLabs, Inc. against whom claims are being made,
the Company has no reason to believe that any Person (including, without
limitation, any former employee or consultant of the Company or any Company
Subsidiary) has unauthorized possession of any of its Intellectual Property, or
any part thereof, or that any Person has obtained unauthorized access to any of
its Intellectual Property. Each of the Company and Company Subsidiaries has
complied in all material respects with its respective obligations pursuant to
all agreements relating to Intellectual Property rights that are the subject of
licenses granted by third parties, except for any non-compliance that has not
had or would not reasonably be expected to have a Material Adverse Effect.



4.12     Registration Rights; Rights of Participation. Except as set forth on
Schedule 4.12, the Company has not granted or agreed to grant to any Person any
rights (including “piggy-back” registration rights) to have any securities of
the Company registered with the Commission or any other Governmental Authority
which has not been satisfied in full or waived on or prior to the date hereof
and no Person, including, but not limited to, current or former shareholders of
the Company, underwriters, brokers, agents or other third parties, has any right
of first refusal, preemptive right, right of participation, anti-dilutive right
or any similar right to participate in, or to receive securities or other assets
of the Company solely as a result of the transactions contemplated by this
Agreement or the other Transaction Documents.
 
4.13     Solicitation; Other Issuances of Securities. Neither the Company nor
any of its Affiliates, nor any Person acting on its or their behalf, (i) has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities,
or (ii) has, directly or indirectly, made any offers or sales of any security or
the right to purchase any security, or solicited any offers to buy any security
or any such right, under circumstances that would require registration of the
Securities under the Securities Act.
 
4.14     Fees. Except as set forth on Schedule 4.14, the Company is not
obligated to pay any brokers, finders or financial advisory fees or commissions
to any underwriter, broker, agent or other representative in connection with the
transactions contemplated hereby. The Company will indemnify and hold harmless
each Holder from and against any claim by any Person alleging that such Holder
is obligated to pay any such compensation, fee, cost or related expenditure in
connection with the transactions contemplated hereby.
 
4.15     Foreign Corrupt Practices. Neither the Company, any Company Subsidiary
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any Company Subsidiary, has (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee, or (iii) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
4.16     Key Employees. The “executive officers” (as defined in Rule 501(f) of
the Securities Act) of each of the Company and Company Subsidiaries (each, a
“Key Employee”) is currently serving in the capacity described in the Disclosure
Documents. The Company has no knowledge of any fact or circumstance (including,
without limitation, (i) the terms of any agreement to which such person is a
party or any litigation in which such person is or may become involved and (ii)
any illness or medical condition that could reasonably be expected to result in
the disability or incapacity of such person) that would limit or prevent any
such person from serving in such capacity on a full-time basis in the reasonably
foreseeable future, or of any intention on the part of any such person to limit
or terminate his or her employment with the Company or any Company Subsidiary.
No Key Employee has borrowed money pursuant to a currently outstanding loan that
is secured by Common Stock or any right or option to receive Common Stock.
 
4.17     Labor Matters. There is no strike, labor dispute or union organization
activities pending or, to the knowledge of the Company, threatened between the
Company or any Company Subsidiary and their respective employees. No employees
of the Company or any Company Subsidiary belong to any union or collective
bargaining unit. Each of the Company and Company Subsidiaries has complied in
all material respects with all applicable federal and state equal opportunity
and other laws related to employment.



4.18     Environment. Neither the Company nor any Company Subsidiary has any
liabilities under any Environmental Law, nor, to the Company's knowledge, do any
factors exist that are reasonably likely to give rise to any such liability,
affecting any of the properties owned or leased by the Company or any Company
Subsidiary, in each case other than liabilities that have not had and would not
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Company Subsidiary has violated any Environmental Law applicable to it
now or previously in effect, other than any violation that has not had and would
not reasonably be expected to have a Material Adverse Effect.

4.19     ERISA. Neither the Company nor any Company Subsidiary maintains or
contributes to, or has any obligation under, any Pension Plan. Each of the
Company and Company Subsidiaries is in compliance in all material respects with
the presently applicable provisions of ERISA and the United States Internal
Revenue Code of 1986, as amended, with respect to each Pension Plan except in
any such case for any such matters that, individually or in the aggregate, have
not had, and would not reasonably be expected to have, a Material Adverse
Effect.



4.20     Insurance. The Company maintains insurance for itself and each Company
Subsidiary in such amounts and covering such losses and risks as are reasonably
sufficient and customary in the businesses in which the Company and each such
Company Subsidiary are engaged. As of the date hereof and as of the Closing
Date, no notice of cancellation has been received for any of such policies and
the Company is in compliance in all material respects with all of the terms and
conditions thereof. The Company has no reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue to conduct its business as currently conducted without a significant
increase in cost. Without limiting the generality of the foregoing, the Company
maintains Director’s and Officer’s insurance in an amount not less than $5
million for each covered occurrence.



4.21      Property. Each of the Company and Company Subsidiaries has good and
marketable title to all real and personal Property owned by it, in each case
free and clear of all Liens, other than the Permitted Liens. Any Property held
under lease by the Company or a Company Subsidiary is held by it under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made or proposed to be made of such Property by
the Company or such Company Subsidiary.

     

4.22      Regulatory Permits. Each of the Company and Company Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct its
business, except where the failure to have any such certificate, authorization
or permit would not have a Material Adverse Effect, and neither the Company nor
any Company Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.
 

4.23     Investment Company. Neither the Company nor any Company Subsidiary is
and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof, will become an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.



4.24     U.S. Real Property Holding Corporation. The Company is not, nor has
ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended.



4.25     Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.



4.26     Money Laundering. The operations of the Company and the Company
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder, and no
action, suit or proceeding by or before any Governmental Authority involving the
Company or any of the Company Subsidiaries with respect to such Governmental
Requirements is pending or, to the knowledge of the Company, threatened.



4.27     Transfer Taxes. No stock transfer or other taxes (other than income
taxes) are required to be paid in connection with the issuance and sale of any
of the Securities, other than such taxes for which the Company has established
appropriate reserves and intends to pay in full on or before the Closing.



4.28     Sarbanes-Oxley Act; Internal Controls and Procedures. To the Company’s
knowledge, the Company is in material compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and any and all
applicable rules and regulations promulgated by the Commission thereunder that
are effective as of the date hereof. The Company maintains internal accounting
controls, policies and procedures, and such books and records as are reasonably
designed to provide reasonable assurance that (i) all transactions to which the
Company or any Company Subsidiary is a party or by which its properties are
bound are effected by a duly authorized employee or agent of the Company,
supervised by and acting within the scope of the authority granted by the
Company’s senior management; (ii) the recorded accounting of the Company’s
consolidated assets is compared with existing assets at regular intervals; and
(iii) all transactions to which the Company or any Company Subsidiary is a
party, or by which its properties are bound, are recorded (and such records
maintained) in accordance with all Governmental Requirements and as may be
necessary or appropriate to ensure that the financial statements of the Company
are prepared in accordance with GAAP.



4.29     Embargoed Person. None of the funds or other assets of the Company or
any Company Subsidiary shall constitute property of, or shall be beneficially
owned, directly or indirectly, by any Person subject to trade restrictions under
United States law, including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. § 1701 et seq., the Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
under any such United States laws (each, an “Embargoed Person”), with the result
that the investments evidenced by the Securities are or would be in violation of
any Governmental Requirements. No Embargoed Person shall have any interest of
any nature whatsoever in the Company or any Company Subsidiary with the result
that the investments evidenced by the Securities are or would be in violation of
any Governmental Requirements. None of the funds or other assets of the Company
or any Company Subsidiary shall be derived from any unlawful activity with the
result that the investments evidenced by the Securities are or would be in
violation of any Governmental Requirements.



4.30     Transactions with Interested Persons. No officer, director or employee
of the Company or any Company Subsidiary is or has made any arrangements with
the Company or any Company Subsidiary to become a party to any transaction with
the Company or any Company Subsidiary (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.



4.31     Customers and Suppliers. The relationships of each of the Company and
Company Subsidiaries with its customers and suppliers are maintained on
commercially reasonable terms. To the Company’s knowledge, no customer or
supplier of the Company or a Company Subsidiary has any plan or intention to
terminate its agreement with the Company or such Company Subsidiary, which
termination would reasonably be expected to have a Material Adverse Effect.



4.32     Accountants. The Company’s accountants, who the Company expects will
render their opinion with respect to the financial statements to be included in
the Company’s Annual Report on Form 10-K for the year ended June 30, 2008, are,
to the Company’s knowledge, independent accountants as required by the
Securities Act.



4.33     Solvency. (i) The fair saleable value of the Company’s assets exceeds
the amount that will be required to be paid on or in respect of the Company’s
existing Debt; and (ii) the expected cash flows of the Company for future
periods, together with the proceeds the Company would receive upon liquidation
of its assets and the proceeds from expected debt or equity offerings, after
taking into account all anticipated uses of such amounts, would be sufficient to
pay all Debt when such Debt is required to be paid. The Company has no knowledge
of any facts or circumstances which lead it to believe that it will be required
to file for reorganization or liquidation under bankruptcy or reorganization
laws of any jurisdiction, and has no present intention to so file.



4.34     Disclosure. The representations, warranties and written statements
contained in this Agreement and the other Transaction Documents and in the
certificates, exhibits and schedules delivered by the Company to Investor
pursuant to this Agreement and the other Transaction Documents and in connection
with Investor’s due diligence investigation of the Company, do not contain any
untrue statement of a material fact, and do not omit to state a material fact
required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made. Neither the Company nor any Person
acting on its behalf or at its direction has provided Investor with material
non-public information other than the terms of the transactions contemplated
hereby. Following the issuance of a press release in accordance with Section
5.1(c), to the Company’s knowledge, Investor will not possess any material
non-public information concerning the Company that was provided to Investor by
the Company or its agents or representatives. The Company acknowledges that
Investor is relying on the representations, acknowledgments and agreements made
by the Company in this Section 4.34 and elsewhere in this Agreement in making
trading and other decisions concerning the Company’s securities.



5.     COVENANTS AND AGREEMENTS.
 

5.1     Filings and Public Disclosure by the Company. The Company shall:

(a)     file a Form D with respect to the Securities issued at the Closing as
and when required under Regulation D and provide a copy thereof to Investor
promptly after such filing;

(b)     at or prior to the Closing, take such action as the Company reasonably
determines upon the advice of counsel is necessary to qualify the Securities for
sale under applicable state or “blue-sky” laws or obtain an exemption therefrom,
and shall promptly provide evidence of any such action to Investor at Investor’s
request; and

(c)     (i) on or prior to 8:30 a.m. (eastern time) on the Business Day
following the Execution Date, issue a press release disclosing the material
terms of this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, and (ii) on or prior to 5:00 p.m. (eastern
time) on the Business Day following the Execution Date, file with the Commission
a Current Report on Form 8-K disclosing the material terms of and including as
exhibits this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby; provided, however, that Investor shall have a
reasonable opportunity to review and comment on any such press release or Form
8-K prior to the issuance or filing thereof; and provided, further, that if the
Company fails to issue a press release disclosing the material terms of this
Agreement and the other Transaction Documents within the time frames described
herein, any Holder may issue a press release disclosing such information without
any notice to or consent by the Company. Thereafter, the Company shall timely
file any filings and notices required by the Commission or applicable law with
respect to the transactions contemplated hereby.



5.2     Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities (i) first to repay all amounts outstanding under the Amalgamated Bank
credit facilities, and (ii) second for working capital and general corporate
purposes.
5.3     Certain Affirmative Covenants of the Company. The Company agrees that,
during the period beginning on the Execution Date and ending on the Termination
Date, the Company shall, and shall cause each Company Subsidiary to:

(a)     maintain its corporate existence in good standing;



(b)     comply with all Governmental Requirements applicable to the operation of
its business, except for instances of noncompliance that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;



(c)     comply with all agreements, documents and instruments binding on it or
affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;



(d)     provide each Holder with copies of all materials sent to its
shareholders at the same time as such materials are delivered to such
shareholders;

(e)     timely file with the Commission all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination (and otherwise make and keep public information available, as those
terms are understood and defined in Rule 144);

(f)     [Intentionally Omitted];



(g)     ensure that the Common Stock is at all times listed or quoted on the
Nasdaq Global Market, the New York Stock Exchange, the American Stock Exchange,
or such other exchange or quotation service reasonably satisfactory to the
Holder (or if there is more than one Holder, the Holders holding a majority of
the Series C Preferred Stock held by all Holders); and



(h)     maintain commercially reasonable insurance coverage (including D&O
insurance) for each of the Company and Company Subsidiaries.

5.4     Certain Negative Covenants of the Company. The Company agrees that,
during the period beginning on the Execution Date and ending on the Termination
Date, the Company shall not, and shall cause each Company Subsidiary not to:



(a)     enter into any transaction or arrangement with any Affiliate, employee,
officer, director or shareholder of the Company or Company Subsidiary, unless
such transaction is effectuated on an arms’ length basis and approved by the
independent directors of the Company or such Company Subsidiary, as the case may
be;
 

(b)     incur (or permit to exist) any Debt (other than Permitted Debt);



(c)     grant, establish or maintain any Lien on any of its Property other than
Permitted Liens;



(d)     make any Restricted Payments other than Restricted Payments made by a
Company Subsidiary to the Company;



(e)     make any offers or sales of any security or solicit any offers to buy
any security, which will be integrated with the sale of the Securities in a
manner which would require the registration of any of the Securities under the
Securities Act or require stockholder approval under the rules and regulations
of the Principal Market;



(f)     dispose of all or any part of its Property unless (i) such disposition
is in the ordinary course of business and for fair market value, and (ii) such
Property is not material to the Company’s or any Company Subsidiary’s business,
operations or financial condition or performance; or



(g)     consent to or implement any termination, amendment, modification,
supplement or waiver of the certificate or articles of incorporation, articles
of organization, bylaws, regulations or other constituent documents of the
Company or any Company Subsidiary which would reasonably be expected to
adversely affect the rights of any Holder under the Transaction Documents.



5.5     Limitation on Issuance of Common Stock. Each Holder acknowledges and
agrees that the aggregate number of shares of Common Stock that may be issued by
the Company pursuant to this Agreement and the Securities may not at any time
exceed the Cap Amount without the Stockholder Cap Approval and that the Company
shall have no obligation to issue shares of Common Stock pursuant to this
Agreement or the Securities in excess of the Cap Amount unless either (x) the
Stockholder Cap Approval has been obtained or (y) the Company has obtained a
written opinion from outside counsel that such approval is not required, which
opinion shall be reasonably satisfactory to the Holders holding a majority of
the shares of Series C Preferred Stock held by all Holders. In furtherance of
the limitation set forth in the immediately preceding sentence, at any time
following the Closing Date, the aggregate number of shares of Common Stock that
such Holder may receive upon the conversion of such Holder’s shares of Series C
Preferred Stock may not exceed the product of (A) the Cap Amount and (B) such
Holder’s Pro Rata Share (the “Allocation Amount”). In the event that a Holder
shall sell or otherwise transfer any of such Holder’s shares of Series C
Preferred Stock, each transferee shall be allocated a pro rata portion of such
transferor’s Allocation Amount. Any portion of the Allocation Amount allocated
to any Holder or other Person which no longer holds any shares of Series C
Preferred Stock shall be reallocated to the remaining Holders pro rata based on
the number of the Registrable Securities held by such Holders at such time. In
the event that, as a result of this Section 5.5, the Company is prohibited from
issuing any shares of Common Stock to a Holder electing to convert its shares of
Series C Preferred Stock, the Company shall, upon such Holder’s request, pay
such Holder not later than two Business Days after such request an amount of
cash equal to the product of (1) the number of shares of Common Stock that the
Company is prohibited from issuing multiplied by (2) the VWAP (as defined in the
Certificate of Designation) as of the Trading Day immediately preceding the date
on which such Holder delivered the applicable conversion notice, and upon timely
payment of the foregoing amount, the Company shall be deemed relieved of its
obligation under the Certificate of Designation to deliver such shares of Common
Stock.

5.6     Stockholder Cap Approval. The Company shall obtain the Stockholder Cap
Approval as promptly as practicable after the date hereof but in no event later
than 60 days after the Closing Date.

5.7     Issuance of Additional Shares of Common Stock. The Company shall issue
and deliver to the Holder, for no additional consideration, 50,000 shares of
Common Stock (such number of shares to be proportionately adjusted for stock
splits, reverse stock splits, stock dividends and similar events occurring after
the date hereof) on a quarterly basis in arrears commencing with the three-month
anniversary of the Closing Date, until the Note has been repaid in full, after
which the Company’s obligations to so issue shares of Common Stock shall no
longer be applicable. For the avoidance of doubt, the Holder shall not be
entitled to pro rata distributions of shares of Common Stock on account of the
period between the beginning of a three-month period and the repayment of the
Note in full.
     
5.8     Use of Holder’s Name. Except as may be required by applicable law and/or
this Agreement, the Company shall not use, directly or indirectly, any Holder’s
name or the name of any of its Affiliates in any advertisement, announcement,
press release or other similar communication unless it has received the prior
written consent of such Holder for the specific use contemplated or as otherwise
required by applicable law or regulation.
 
5.9     Disclosure of Non-Public Information. The Company agrees that it will
not at any time following the Execution Date disclose material non-public
information to any Holder without first obtaining such Holder’s prior written
consent confirming that such Holder is willing to receive material non-public
information at such time.
 
5.10     Indemnification of Holders. The Company will indemnify and hold each
Holder and its directors, managers, officers, shareholders, members, partners,
employees and agents (each, a “Holder Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Holder Party may suffer
or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or by the Company or any Company Subsidiary in the other Transaction
Documents or (b) any action instituted against a Holder, or any of its
Affiliates, by any shareholder of the Company who is not an Affiliate of such
Holder, with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of such Holder’s
representation, warranties or covenants under the Transaction Documents or any
agreements or understandings such Holder may have with any such shareholder or
any violations by such Holder or any such Affiliate of state or federal
securities laws or any conduct by such Holder or any such Affiliate which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Holder Party in respect of which indemnity
may be sought pursuant to this Agreement, such Holder Party shall promptly
notify the Company in writing, and the Company shall have the right to assume
the defense thereof with counsel of its own choosing. Any Holder Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Holder Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time following such Holder
Party’s written request that it do so, to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Holder Party. The Company will not be
liable to any Holder Party under this Agreement (i) for any settlement by a
Holder Party effected without the Company’s prior written consent, which shall
not be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent, that a loss, claim, damage or liability is attributable to such Holder
Party’s wrongful actions or omissions, or gross negligence or to such Holder
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Holder Party in this Agreement or in the other
Transaction Documents.

5.11     Limitations on Disposition by Holder. No Holder shall sell, transfer,
assign or dispose of any Securities, unless:

(a)     there is then in effect an effective registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or



(b)     such Holder has notified the Company in writing of any such disposition,
and furnished the Company with an opinion of counsel, reasonably satisfactory to
the Company, that such disposition will not require registration of such
Securities under the Securities Act; provided, however, that no such opinion of
counsel will be required (A) if the sale, transfer, assignment or disposition is
made to an Affiliate of such Holder, (B) if the sale, transfer, assignment or
disposition is made pursuant to Rule 144 and such Holder provides the Company
with evidence reasonably satisfactory to the Company that the proposed
transaction satisfies the requirements of Rule 144, (C) if such Securities are
eligible for resale under Rule 144(k) or any successor provision or (D) if in
connection with a bona fide pledge or hypothecation of any Securities under a
margin arrangement with a broker-dealer or other financial institution or the
sale of any such Securities by such broker-dealer or other financial institution
following such Holder’s default under such margin arrangement.



5.12     Biotech Spin-Off. Notwithstanding any provision in this Agreement or
the other Transaction Documents to the contrary, the Company shall be permitted
to effectuate the Biotech Spin-Off. As used herein, “Biotech Spin-Off” means the
pro rata distribution by the Company to its shareholders of a dividend
consisting of more than ninety (90%) of the outstanding common stock of the
Biotech Subsidiary. If the Biotech Spin-Off is not consummated on or prior to
the ninetieth (90th) day following the Closing, then the Company shall cause the
Biotech Subsidiary to execute and deliver assumptions to the Security Agreement
and Guarantee; provided, however, that if the Biotech Spin-Off occurs
thereafter, the Holder shall release, or shall cause to be released, all of its
Liens on the assets of the Biotech Subsidiary in connection with the Biotech
Spin-Off.

6.     MISCELLANEOUS.



6.1     Survival; Severability. The representations, warranties, covenants and
indemnities made by the parties herein and in the other Transaction Documents
shall survive the Closing notwithstanding any due diligence investigation made
by or on behalf of the party seeking to rely thereon. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision; provided that in such case the
parties shall negotiate in good faith to replace such provision with a new
provision which is not illegal, unenforceable or void, as long as such new
provision does not materially change the economic benefits of this Agreement to
the parties.



6.2     Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. A Holder may assign its rights and obligations hereunder in
connection with any private sale or transfer of the Securities that is permitted
hereunder, as long as, as a condition precedent to such transfer, the transferee
executes an acknowledgment agreeing to be bound by the applicable provisions of
this Agreement, in which case the term “Holder” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto, and such
assignment complies with applicable Governmental Requirements. The Company may
not assign its rights or obligations under this Agreement.
 
6.3     No Reliance. Each party acknowledges that (i) it has such knowledge in
business and financial matters as to be fully capable of evaluating this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) it is not relying on any advice or representation of
any other party in connection with entering into this Agreement, the other
Transaction Documents or such transactions (other than the representations made
in this Agreement or the other Transaction Documents), (iii) it has not received
from any other party any assurance or guarantee as to the merits (whether legal,
regulatory, tax, financial or otherwise) of entering into this Agreement or the
other Transaction Documents or the performance of its obligations hereunder and
thereunder, and (iv) it has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent that it
has deemed necessary, and has entered into this Agreement and the other
Transaction Documents based on its own independent judgment and, if applicable,
on the advice of such advisors, and not on any view (whether written or oral)
expressed by any other party.
 
6.4      Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of the
other Holders hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. The Company
acknowledges and agrees that nothing contained herein or in any other
Transaction Document, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or a “group” as
described in Section 13(d) of the Exchange Act, or create a presumption that the
Holders are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder has been represented by
its own separate counsel in connection with the transactions contemplated
hereby, shall be entitled to protect and enforce its rights, including, without
limitation, rights arising out of this Agreement or the other Transaction
Documents, individually, and shall not be required to join any other Holder as
an additional party in any proceeding for such purpose.
 
6.5     Injunctive Relief. The Company acknowledges and agrees that a breach by
it of its obligations hereunder will cause irreparable harm to each Holder and
that the remedy or remedies at law for any such breach will be inadequate and
agrees, in the event of any such breach, in addition to all other available
remedies, such Holder shall be entitled to an injunction restraining any breach
and requiring immediate and specific performance of such obligations without the
necessity of showing economic loss or the posting of any bond.
 
6.6     Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(a)     This Agreement shall be governed by and construed under the laws of the
State of New York applicable to contracts made and to be performed entirely
within the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City and
County of New York for the adjudication of any dispute hereunder or any other
Transaction Document or in connection herewith or therewith or with any
transaction contemplated hereby or thereby, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 

(b)     EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY DISPUTE OR
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR
VALIDITY OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III)
EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 6.6(b).



6.7     Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Any executed signature
page delivered by facsimile or e-mail transmission shall be binding to the same
extent as an original executed signature page, with regard to any agreement
subject to the terms hereof or any amendment thereto.
 
6.8     Headings. The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.
 
6.9     Notices. Any notice, demand or request required or permitted to be given
by the Company or the Holder pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:
 

          
 

If to the Company:
 

Integrated BioPharma, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Attn: Chief Executive Officer
Tel: (973) 926-0816
Fax: (973) 926-1735
 

          With a copy (which shall not constitute notice) to:



Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attn: Andrew H. Abramowitz
Tel: (212) 801-9200
Fax: (212) 801-6400



and if to any Holder, to such address for such Holder as shall appear on such
Holder’s signature page hereto, or as shall be designated by such Holder in
writing to the Company in accordance with this Section 6.9.



6.10     Expenses. The Company and Investor shall pay all costs and expenses
that it incurs in connection with the negotiation, execution, delivery and
performance of this Agreement or the other Transaction Documents.
 
6.11     Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with regard to the
subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. Except as
expressly provided herein, neither this Agreement nor any term hereof may be
amended except pursuant to a written instrument executed by the Company and (i)
while the Note is outstanding, by the Holders holding a majority of the
outstanding principal of the Note, and (ii) if the Note is no longer
outstanding, by the Holders holding a majority of the shares of Series C
Preferred Stock held by all Holders. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
 



     [Signature Pages to Follow]

     

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

     

INTEGRATED BIOPHARMA, INC.



By:

/s/ E. Gerald Kay

 

Name: E. Gerald Kay

 

Title: Chief Executive Officer

   

[CDS ENTITY]
 
 
By:     _______________________________
     Name:
     Title:
     
 
ADDRESS:
 



          

